DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendrick Hsu Reg. No. 72,043 on 10/27/2022.
The application has been amended as follows: 
1. (Amend) An imaging system comprising: 
at least one image sensor; 
a substrate layer having a substrate thickness disposed above the at least one image sensor by a first distance, the substrate layer configured to be transparent to a target wavelength of light, the substrate layer having a first surface distal the at least one image sensor and a second surface proximal the at least one image sensor; 
an aperture disposed on the first surface of the substrate and having an aperture opening disposed therein; and 
a single layer of a plurality of identical or unique nanostructured elements comprising a metasurface disposed on the second surface, such that light impinging on the aperture opening passes through at least a portion of the metasurface such that a specified angular deflection is imposed thereby; 
wherein the distance between the aperture and the metasurface are separated by a second distance which is the substrate thickness; and 
wherein the aperture and the metasurface are configured to gather light of a specified operational bandwidth across a specified field of view and shift the incoming light such that it comes to a focus on the at least one image sensor at a zero or near-zero degree chief ray angle.
Response to Amendment/Examiner Note
During the interview, Examiner indicated that the term “a second distance determined by the substrate thickness” is a broad term, and open to interpretation. Examiner also suggested the term “determined by” needs to be amended; and applicant’s representative agreed the term to be amended as follows “wherein the distance between the aperture and the metasurface are separated by a second distance which is the substrate thickness”. Finally, Examiner suggested further search and/or consideration would be required in order to verify the patentability of the application upon receiving the suggested amendment(s). A new rejection is following in view of the newly discovered reference(s) (Zhang et al. US 2020/0150311 and Wang US 2017/0310907).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2020/0150311 in view of Wang US 2017/0310907.
Regarding claim 1, Zhang teaches an imaging system (at least in para [0187] and at least in Fig. 6: imaging optical device 610) comprising:
a substrate layer (Fig. 6 and para [0138-0140]: substrate 615) having a substrate thickness (as shown in Fig. 6: the thickness of substrate 615 is shown), the substrate layer (615) configured to be transparent to a target wavelength of light (Fig. 6 depicts light being transmitted through substrate 615, which infers substrate 615 is transparent), the substrate layer (615) having a first surface (top layer of the substrate 615 which faces aperture 630) distal the at least one image sensor and a second surface (Fig. 6: surface 680-2) proximal the at least one image sensor; 
an aperture (Fig. 6: 630-1 and 630-2) disposed on the first surface of the substrate (see Fig. 6) and having an aperture opening disposed therein (Fig. 6: 650); and 
a single layer of a plurality of identical or unique nanostructured elements comprising a metasurface (Fig. 6: 620-1 to 620-4) disposed on the second surface (surface 680-2), such that light impinging on the aperture opening passes through at least a portion of the metasurface such that a specified angular deflection is imposed thereby (as shown in Fig. 6: light that passes through the aperture 650 impinges on the metasurface, the light is deflected by certain angle);
 wherein the distance between the aperture and the metasurface are separated by a second distance which is the substrate thickness (see Fig. 6: the distance between aperture (630-1 630-2) and metasurface (620) is separated by the thickness of the substrate 615).
Zhang fails to teach: at least one image sensor and substrate layer disposed above the at least one image sensor by a first distance, and wherein the aperture and the metasurface are configured to gather light of a specified operational bandwidth across a specified field of view and shift the incoming light such that it comes to a focus on the at least one image sensor at a zero or near-zero degree chief ray angle.
In the same field of endeavor, Wang teaches an imaging system (at least in Fig. 3), comprising: an image sensor (310) and a substrate (304) disposed above the at least one image sensor (310) by a first distance (distance between substrate 304 and image sensor 310 shown in Fig. 3), and  wherein the aperture and the metasurface are configured to gather light of a specified operational bandwidth across a specified field of view and shift the incoming light such that it comes to a focus on the at least one image sensor at a zero or near-zero degree chief ray angle (para [0043-0044]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Zhang by utilizing the claimed image sensor configuration as claimed in claim 1 and as taught by Wang in order to effectively capture the outputted signal by the imaging system. 
Regarding claim 3, the combination of Zhang and Wang teaches the imaging system of claim 1, and Wang further teaches wherein the first distance is determined by a spacing layer comprised of one of either a solid-state spacer material or an air gap (as shown in Fig. 3: the distance between the image sensor 310 and substrate 304 is air).
Regarding claim 4, the combination of Zhang and Wang teaches the imaging system of claim 1, and Wang further teaches wherein the field of view is at least ±30 degrees (see Fig. 3).
Regarding claim 5, the combination of Zhang and Wang teaches the imaging system of claim 1, and Wang further teaches further comprising a narrow bandwidth optical filter (Fig. 5: optical filter 516) disposed between the metasurface elements (506) and the at least one image sensor (510).
Regarding claim 6, the combination of Zhang and Wang teaches the imaging system of claim 1, and Wang further teaches wherein at least the imaging sensor and metasurface have rectangular geometries (see Fig. 3: image sensor and metasurface 506 having rectangular geometries).
Regarding claim 17, the combination of Zhang and Wang teaches the imaging system of claim 1, and Wang teaches further comprising at least one refractive optic positioned adjacent to the first surface of the substrate (Fig. 4B: teaches optical lens 416 arranged adjacent to the top surface of substrate 404).
Regarding claim 18, the combination of Zhang and Wang teaches the imaging system of claim 1, and Zhang further teaches wherein the aperture opening does not deflect light rays (Fig. 6 and para [0139]: depicts light being pass via aperture 650).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wang as applied to claim 1 above, and further in view of Arbabi et al. US Patent No. 9,995,930.
Regarding claim 2, the combination of Zhang and Wang teaches the imaging system of claim 1, but fails to teach further comprising a glass cover disposed atop the at least one image sensor.  
In the same field of endeavor, Arbabi teaches metalens for imaging system (see abstract and col. 1 lines 20-24), wherein the imaging system further comprising a glass cover disposed atop the at least one image sensor (Fig. 20 and col. 12 lines 29-31: glass cover 142 covering the detection layer 144). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Zhang and Wang by utilizing the claimed cover glass in order to protect the image sensor from damaging. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wang as applied to claim 1 above, and further in view of Byrnes et al. US 2017/0082263.
Regarding claim 19, the combination of Zhang and Wang teaches the imaging system of claim 1, but the combination fails to teaches further comprising an anti- reflective coating on the metasurface, the first surface, and/or the second surface.
Zhang, Wang and Byrnes are related with respect metamaterials.
Byrnes, teaches anti-reflective coating on the metasurface (para [0174]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined imaging system of Zhang and Wang by utilizing the claimed anti-reflective coating on the metasurface in order to reduce the reflection of incoming or outgoing light and thereby enhance transmission of light as described in para [0174] of Byrnes. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wang as applied to claim 1 above, and further in view of Grunnet-Jepsen et al. US 2019/0041736.
Regarding claim 20, the combination of Zhang and Wang teaches the imaging system of claim 1, but fails to teach wherein the at least one image sensor comprises multiple image sensor dies periodically space in a 2D array.
In the same field of endeavor, Grunnet-Jepsen teaches sensor having 2D arrays of image sensor (para [0001]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Zhang and Wang by utilizing the claimed 2D array of image sensor in order to capture the images. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872